Citation Nr: 0823200	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  04-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for cataracts of the 
right eye, including as secondary to disorders of the left 
eye.

2.  Entitlement to service connection for cataracts of the 
left eye.

3.  Entitlement to service connection for an injury to the 
retina of the left eye.

4.  Entitlement to service connection for an injury to the 
cornea of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to June 
1962.  The veteran also served on active duty for training 
for 14 days in June and July 1959, and for 14 days in May and 
June 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2005, the veteran appeared at the RO and offered testimony at 
a videoconference held before a Veterans Law Judge, sitting 
in Washington, D.C.  A transcript of the hearing is of 
record.

In June 2005 and December 2006, the Board remanded the case 
to the RO.

By letter dated in September 2006, the veteran was informed 
that the Veterans Law Judge who conducted the hearing was no 
longer employed by the Board.  He was asked whether he wanted 
to attend another hearing.  On September 21, 2006, the 
veteran indicated that he did not want another hearing.

The issue of entitlement to service connection for an injury 
to the cornea of the left eye is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right eye cataract was not manifest during service and 
is not related to the veteran's active service.

2.  A right eye cataract is not shown to have been caused or 
aggravated by a service-connected disease or injury.

3.  A left eye cataract was not manifest during service and 
is not related to the veteran's active service.

4.  A disorder of the retina of the left eye is not shown.


CONCLUSIONS OF LAW

1.  Cataracts of the right eye were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Cataracts of the right eye are not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).

3.  Cataracts of the left eye were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  An injury to the retina of the left eye was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

A letter dated in March 2004 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
regarding his claims.  The veteran was informed of what the 
evidence needed to show in order to substantiate a service 
connection claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in January 2007.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in October 2007, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective 
October 10, 2006, changes were made to this regulation.  
However, since the veteran filed his claim prior to that 
date, the prior version of the regulation applies here, which 
version favors the veteran.


Right Eye

The veteran has contended that he has right eye cataracts 
that are due to service.  He has further opined that they are 
secondary to the decreased vision in his left eye, which he 
attributes to service.

Service medical records show no complaints of or treatment 
for the veteran's right eye.  When examined for separation in 
May 1962, the vision in the veteran's right eye was 20/20.  
Examination of his eyes was noted to be abnormal, but the 
examiner indicated that this referred to the veteran's left 
eye, which will be discussed below.

A February 1996 private treatment record shows the veteran 
reported that his visual acuity was fine in the right eye.  
Following examination, the diagnoses were cataract, 
incipient; dry eye syndrome, and early arcus senilis of the 
right eye.  A subsequent July 1999 private record showed the 
same diagnoses with an additional diagnosis of prolapsed 
orbital fat.

A January 2003 VA outpatient treatment record shows the 
veteran had a cataract, covered by a scar, on the right eye.

A February 2003 VA treatment record shows the veteran had a 
mild cataract, conjunctival lipoma, and dry eye syndrome in 
his right eye.

In January 2007, the veteran underwent VA examination.  He 
complained that his eye was very light-sensitive.  On 
examination, his uncorrected vision was 20/200.  Following 
examination, the diagnosis was nuclear cataract in the right 
eye and possible orbital fat protrusion.  The examiner opined 
that the cataract in the right eye was at least as likely as 
not due to the veteran's smoking and diabetes.  Both were 
likely to increase the chance of cataract formation.

Based on a review of the record, the Board finds that service 
connection for cataracts of the right eye is not warranted.  
His service records are negative for any complaints of a 
right eye disorder during active duty.  In addition, 
treatment is shown for a right eye cataract beginning in 
February 1996, more than thirty years after separation from 
service.  Finally, the competent evidence shows the veteran's 
right eye cataract is not attributable to service.  The 
January 2007 VA examiner provided the only probative opinion 
of record and attributed the veteran's cataract to his 
cigarette smoking and diabetes.  Thus, service connection on 
this basis is not warranted.  With regard to the veteran's 
contention that the right eye cataract is secondary to his 
left eye disorder, this contention is lacking in merit and 
does not deserve readjudication by the RO.  There is no proof 
of relationship to anything other than diabetes mellitus and 
smoking.

Thus, the Board finds that the evidence preponderates against 
the veteran's claim of entitlement to service connection for 
a right eye cataract, and the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Left Eye Retina and Cataract

The veteran has contended that he has damage to the retina of 
his left eye that is due to service.  He has also been 
diagnosed with a left eye cataract.

The veteran's service records show that in January 1959, he 
reported a history of experiencing glass shatter into his 
left eye in April 1957.  There was no residual blindness.  On 
examination in January 1959, the veteran's eye examination 
was abnormal.  Left eye distant vision was 20/25, correctable 
to 20/20.  No disabilities of the retina were noted.  It was 
noted the veteran had opacity of the lower half of the left 
cornea.  It did not obliterate the cornea, and there was the 
ability to visualize fundus, which was within normal limits.  
It was not considered disabling.  He had defective vision in 
the left eye of 20/70, when examined for entry in July 1960.  
It was correctable to 20/40 by pin hole and was not 
considered disabling.  At that time, he reported a medical 
history of eye trouble.  It was noted he had a glass injury 
to the right eye.  It was not considered disabling.  The May 
1962 separation examination indicated the veteran's eye 
examination was abnormal.  An old staphyloma of the lower 
half of the cornea of the left eye was noted, as a result of 
an injury at age fifteen.  It existed prior to service and 
was not considered disabling.  The veteran's left eye vision 
was 20/30 -2, correctable to 20/30+.

February 1996  and July 1999 private treatment records show a 
diagnosis of cataract, incipient, of the left eye.  The 
veteran reported only a history of a piece of glass removed 
from his left eye in 1956.

January 2003 VA outpatient records indicate the veteran 
complained of decreasing vision in both eyes.  He reported 
that he was hit in the left eye at the age of fifteen with a 
baseball.  Later, it was hit again in a fall down a gangway 
in 1954.  Corrected visual acuity of the left eye was 20/25.  
The diagnosis was a mild cataract of the left eye.

In a January 2004 written statement, the veteran indicated 
that he believed the damage to his left eye cornea was 
aggravated when he slipped on a ladder and fell and damaged 
his left eye and that side of his face.

In a May 2004 written statement, a fellow soldier indicated 
that when he first met the veteran, it was apparent that his 
left eye had been injured.  He explained that during his 
first assignment, his cornea and retina of his eye had been 
damaged while replenishing the ship's food supply.  He was 
carrying a box to a lower deck when his foot slipped on a wet 
step, causing him to fall and sustain the injury.

In September 2004, the veteran submitted a picture, which he 
indicated was of himself while in service, with a bruise 
under his left eye.

In February 2005, the veteran testified before the Board.  He 
described his fall in service.

In January 2007, the veteran underwent VA examination.  He 
indicated that he could not see out of his left eye.  It was 
suddenly worse following an injury in service in 1960.  The 
examiner reviewed the claims file and obtained a medical 
history from the veteran.  His vision was hand motions in the 
left eye.  In the left eye, most of the retina was visible 
and appeared to be within normal limits.  The examiner 
indicated that the corneal scar in the left eye was pre-
existing prior to service, and vision in the left eye was up 
to 20/40 on the entrance examination.  There was no damage 
that could be seen in the left eye retina.  A dense posterior 
subcapsular cataract of the left eye was diagnosed.  The 
examiner opined that the left eye cataract was more likely 
than not due to the trauma during the military and possibly 
worsened by diabetes and smoking, as both are known to 
increase the chances of cataracts.

With regard to the veteran's claim of entitlement to service 
connection for an injury to the left eye retina, the Board 
finds that the evidence shows the veteran has no residual of 
an injury to the retina and never had an injury to the 
retina.  All evidence in the claims file is negative for any 
trauma to or diagnosis of an abnormality of the retina of the 
left eye.  Therefore, the preponderance of the evidence is 
against this claim, and it must be denied.  Gilbert v. 
Derwinski, supra.

With regard to the veteran's claim of entitlement to service 
connection for a left eye cataract, the Board notes that the 
VA examiner opined that the veteran's cataract was due to his 
injury in service and then aggravated by smoking and 
diabetes.  At issue, then, is whether the veteran's testimony 
regarding his fall in service is credible.  In determining 
the credibility of a veteran's statement, the Board considers 
many factors.  First, the Board finds that the veteran's 
service medical records are highly credible.  These records 
were created from 1959 to 1962, contemporaneously with the 
veteran's service.  They are, thus, afforded considerable 
weight, since this is the only evidence of record created at 
the time the veteran contends he fell in service.  Such 
records are entirely negative for evidence of a fall and 
injury to the left eye during service.  In addition, the 
first records showing the veteran sought treatment for his 
left eye are dated in 1996 and 1997.  At that time, the 
veteran reported only a history of having a piece of glass 
injure his eye in 1956, prior to service.  He did not report 
having injured his eye in service at this time.  The veteran 
did not report his fall in service until he sought VA 
treatment in January 2003, the same day he submitted his 
claim for service connection for this disorder.

The Board notes the photograph submitted by the veteran which 
appears to show he had a bruise below his left eye.  However, 
this photograph is not dated, and nothing in it tends to show 
the veteran was on Board his ship at the time or in the Navy.  
Furthermore, the May 2004 written statement from a friend 
that served with the veteran is afforded less weight because 
it was written more than forty years after the fall the 
veteran indicates he sustained in service.  The veteran's 
fellow servicemember indicated he had not spoken to the 
veteran since his separation in 1963.  Therefore, the Board 
finds his memory of the details of the veteran's fall and 
injury in service less credible and less probative.

Thus, the Board concludes that the more probative evidence of 
record reveals no fall or injury to the veteran's eye during 
service.  Therefore, even though the VA examiner attributed 
the veteran's left eye cataract to his trauma during service, 
the Board finds that the evidence preponderates against a 
finding that this trauma occurred.  There is no other 
competent opinion of record that relates the veteran's left 
eye cataract to his active duty.

Clearly, the veteran is competent to report that an injury 
was sustained, to include when such injury occurred.  
However, competency and credibility are different matters.  
Competency must be distinguished from weight and credibility.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has a 
duty to assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
We again note that the veteran's reports of injury have been 
inconsistent and are not reliable.  Similarly, a medical 
report based upon an inaccurate history is equally 
unreliable.  As the Court has noted, the Board is not 
required to accept an unsubstantiated opinion.  Wood, supra.

Therefore, the Board finds that the evidence preponderates 
against a finding that the veteran's left eye cataract was 
incurred in service.  Thus, his claim is denied.  Gilbert v. 
Derwinski, supra.


ORDER

Service connection for cataracts of the right eye is denied.

Service connection for cataracts of the left eye is denied.

Service connection for an injury to the retina of the left 
eye is denied.




REMAND

The Board finds that a remand is necessary to properly 
adjudicate the veteran's claim of entitlement to service 
connection for an injury to the cornea of the left eye.  The 
January 2007 VA examiner determined that the veteran's injury 
to the cornea pre-existed his active service.  However, the 
service medical records show the veteran had a different 
diagnosis with regard to his left eye cornea upon separation 
than he did upon entry.  At entrance, his diagnosis was 
opacity of the lower half of the left cornea.  At separation, 
an old staphyloma of the lower half of the cornea of the left 
eye was noted.  Therefore, the veteran's claims file must be 
provided to the appropriate VA examiner to provide an opinion 
as to whether these diagnoses indicate the veteran's pre-
existing injury to the cornea of the left eye was aggravated 
during service.

Accordingly, the case is REMANDED for the following action:

Send the veteran's claims file to the 
examiner who performed the January 2007 
examination, if possible.  If that 
examiner is unavailable, the veteran's 
claims file should be provided to another 
VA examiner who can give an opinion as to 
the following:

The examiner is asked to specifically 
comment as to whether it is as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently found 
disorder of the left eye cornea was 
aggravated by the veteran's service or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  The examiner should 
specifically determine whether the 
veteran's service aggravated the veteran's 
left eye cornea disorder beyond its 
natural progression.  The examiner is 
asked to specifically address the 
different diagnoses assigned to the 
veteran's disorder at entrance and at 
separation.  It is requested that 
reasoning be afforded in support of any 
opinion provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


